Citation Nr: 0938105	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to December 
1991.  He received various decorations evidencing combat 
including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
reopened and denied the Veteran's claim for entitlement to 
service connection for a left knee disability on a de novo 
basis.  In August 2009, the Veteran Testified at a Travel 
Board hearing at the RO.  

As noted above, the May 2006 RO decision reopened and denied 
the Veteran's claim for entitlement to service connection for 
a left knee disorder on a de novo basis.  The Board notes, 
however, that service connection for a left knee disability 
was previously denied, including in an August 2005 RO 
decision.  Therefore, the Board must address whether the 
Veteran submitted new and material evidence to reopen his 
claim for entitlement to service connection for a left knee 
disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a left knee disability.  
The issue of the merits of the claim for entitlement to 
service connection for a left knee disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  The RO denied service connection for a left knee 
disability in August 2005, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a left knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a left knee disability, 
and the need to remand for additional information with regard 
to the merits of the issue, no further discussion of VCAA 
compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for disabilities 
of both the left and right knee in August 1992.  In March 
2004, the RO denied service connection for bilateral knee 
disability.  By way of a July 2005 rating action the RO 
granted service connection for a right knee disability.  In 
August 2005, the RO reopened the Veteran's claim for service 
connection for the left knee disorder and denied service 
connection for a left knee disability on a de novo basis.  
Those decisions were not appealed and are considered final.  
38 U.S.C.A. § 7105.  

The evidence considered at the time of the August 2005 RO 
decision included the Veteran's service treatment records; 
post-service VA examination reports; and the Veteran's own 
statements.  The RO initially denied service connection for a 
left knee disability on the basis that no left knee condition 
was shown by the evidence of record.  The RO noted that the 
Veteran's service treatment records did not show treatment 
for any left knee disability.  The RO also reported that the 
Veteran failed to report for a VA examination.  In March 
2004, the RO denied service connection for a left knee 
disability apparently on the basis that new evidence 
submitted included copies of service treatment records that 
were previously reviewed and that the Veteran was shown to 
have failed to report for a VA examination which could have 
been considered in the evaluation of his claim.  The RO noted 
that service connection was granted for a disability which 
began in military service or was caused by some event or 
experience in service, and apparently found that such was not 
shown by the evidence of record.  

In August 2005, the RO reopened the Veteran's claim and 
denied service connection for a right knee disability on the 
basis that the evidence continued to show that a left knee 
condition was not incurred in or aggravated by service.  The 
RO indicated that a review of the Veteran's available service 
treatment records showed no complaints of or treatment for a 
left knee disability during his active military service or 
the diagnosis of such disability within the one year 
presumptive period following service.  

The evidence received since the August 2005 RO decision 
includes post-service VA treatment records; a December 2005 
VA orthopedic examination report with a March 2006 addendum; 
A May 2006 statement from T. J. Bonatus, D.O.; a June 2006 
statement from Dr. Bonatus; an August 2009 statement from a 
physician assistant; and statements and testimony from the 
Veteran.  

The May 2006 statement from Dr. Bonatus (which was also 
signed by a physician assistant) noted that the Veteran was 
seen for follow-up regarding both of his knees.  Dr. Bonatus 
indicated that the Veteran had a long history of knee 
difficulties starting when he was on active duty in the 
Marine Corps.  It was noted that the Veteran's military 
occupational specialty was listed as being in the infantry 
and that he related a long history of going up and down hills 
and carrying a heavy pack, etc.  Dr. Bonatus remarked that 
the Veteran's right knee was originally injured in the Marine 
Corps.  Dr. Bonatus indicated that subsequent to the 
Veteran's discharge from the Marine Corps, he had undergone 
arthroscopic surgery on both knees.  Dr. Bonatus stated that 
he reviewed reports and that the Veteran's left knee had an 
old anterior cruciate ligament tear, which was scarred out to 
the posterior cruciate ligament.  It was noted that there was 
also a question of a meniscal tear.  

Dr. Bonatus reported that the Veteran stated that his left 
knee had become more and more painful.  Dr. Bonatus indicated 
that the Veteran believed that his left knee was aggravated 
by the injury to his right knee and the change in gait and 
activity levels.  Dr. Bonatus related an assessment of knee 
injuries.  Dr. Bonatus stated that in reviewing the Veteran's 
military history, his work history, and his athletic and 
physical fitness, such history was certainly consistent with 
his current knee status.  

In a June 2006 statement, Dr. Bonatus indicated that the 
Veteran was last seen in May 2006.  Dr. Bonatus reported that 
the Veteran had a history of injuries to his knees while in 
the Marine Corps and that he reported that his right knee 
injury was well documented and had been accepted by the VA.  
Dr. Bonatus remarked that the Veteran had identical symptoms 
in his left knee, which had not been considered service-
related.  Dr. Bonatus stated that a magnetic resonance 
imaging study, as to the Veteran's left knee, demonstrated 
regular thinning of the articular cartilage in the posterior 
weight bearing portion of the medial femoral condyle with 
bone edema in the medial femoral condyle.  It was noted that 
the was a question of loose cartilaginous fragments within 
the medial, femoral, and tibial joint compartment, with no 
evidence of a meniscal tear.  It was reported that a cruciate 
ligament tear was reported.  Dr. Bonatus stated that the 
Veteran had no history of other injuries to either knee other 
than during his service in the Marine Corps.  Dr. Bonatus 
indicated that it would appear reasonable to believe the 
Veteran's history that while he had similar symptoms in the 
left knee (as he did in the right knee), he did not report 
them and that he was simply issued ibuprofen by a corpsman.  

An August 2009 statement from a private physician assistant 
indicated that he had reviewed the Veteran's current 
treatment records and that it was his opinion that it was at 
least as likely as not or it was more likely than not that 
the Veteran's left knee condition was secondary/proximate to 
his service-connected right knee disability.  The physician 
assistant stated that he based his medical opinion on the 
bone edema of the knee.  The physician assistant also 
commented that it was more likely that the Veteran's right 
and left knee were service-connected.  The physician 
assistant noted that he strongly agreed with the history in 
the June 2006 letter from Dr. Bonatus.  

The Board observes that in the evidence available at the time 
of the August 2005 RO decision, there was no specific 
evidence relating the Veteran's current left knee disability 
to his period of service, or for that matter, to his service-
connected right knee disability.  In the evidence received 
since the August 2005 RO decision, there is a May 2006 
statement from Dr. Bonatus which indicated that in reviewing 
the Veteran's military history, his work history, and his 
athletic and physical fitness, such history was certainly 
consistent with his current knee status of injuries in both 
knees.  Additionally, a June 2006 statement from Dr. Bonatus 
reported that it would appear reasonable to believe the 
Veteran's history that while he had similar symptoms in the 
left knee (as he did in the right knee), he did not report 
them and that he was simply issued ibuprofen by a corpsman.  
Further, an August 2009 statement from a physician assistant 
specifically related the Veteran's current left knee 
disability to his service-connected right knee disability.  
The evidence will be considered credible for the purposes of 
determining whether new and material evidence has been 
submitted.  

The Board finds that the May 2006 and June 2006 statements 
from Dr. Bonatus, as well as the August 2009 statement from a 
physician assistant, are evidence that is both new and 
material because the claim was previously denied, at least in 
part, on the basis that the evidence did not show a current 
left knee disability stemming from the Veteran's periods of 
service.  The Board also notes that the August 2009 statement 
from a physician assistant specifically shows a relationship 
between the Veteran's current left knee disability and his 
service-connected right knee disability.  Therefore, the 
Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the August 
2005 RO decision is new and material, and thus the claim for 
service connection for a left knee disability is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for a left knee disability is addressed on a de novo basis.  
Manio v. Derwinski, 1 Vet.App. 140 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran is service-connected for a right knee disability 
(degenerative spurring of the medial femoral condyle).  He is 
also service-connected for surgical scars of the right knee 
and for left ear hearing loss.  The Veteran essentially 
alleges that he has a left knee disability that is related to 
his period of service.  The Veteran has also alleged that his 
left knee disability is related to his service-connected 
right knee disability.  The Board notes that the RO has not 
specifically addressed the issue of entitlement to service 
connection for a left knee disability, to include as 
secondary to a service-connected right knee disability.  

The Veteran's service treatment records do not specifically 
show treatment for any left knee problems.  A July 1991 
treatment entry did note, however, that the Veteran 
complained of shin splints in both lower legs.  The 
assessment was myalgia of both lower legs.  The service 
treatment records do specifically show treatment for right 
knee problems.  

Post-service private and VA treatment records show treatment 
for disorders including left knee problems.  The Veteran was 
also treated for right knee problems.  

A December 2005 VA examination report with a March 2006 
addendum from the examiner, essentially referred to the 
Veteran's right knee disability.  

A May 2006 statement from Dr. Bonatus (which was also signed 
by a physician assistant) indicated that the Veteran was seen 
for follow-up regarding both of his knees.  Dr. Bonatus noted 
that the Veteran had a long history of knee difficulties 
starting when he was on active duty in the Marine Corps.  It 
was reported that the Veteran's military occupational 
specialty was listed as being in the infantry and that he 
related a long history of going up and down hills and 
carrying a heavy pack, etc.  Dr. Bonatus remarked that the 
Veteran's right knee was originally injured in the Marine 
Corps.  Dr. Bonatus indicated that subsequent to the 
Veteran's discharge from the Marine Corps, he had undergone 
arthroscopic surgery on both knees.  Dr. Bonatus stated that 
he reviewed reports and that the Veteran's left knee had an 
old anterior cruciate ligament tear, which was scarred out to 
the posterior cruciate ligament.  It was noted that there was 
also a question of a meniscal tear.  Dr. Bonatus indicated 
that the Veteran believed that his left knee was aggravated 
by the injury to his right knee and that change in gait and 
activity levels.  Dr. Bonatus related an assessment of knee 
injuries.  Dr. Bonatus stated that in reviewing the Veteran's 
military history, his work history, and his athletic and 
physical fitness, such history was certainly consistent with 
his current knee status.  The Board observes that there is no 
indication that Dr. Bonatus reviewed the Veteran's claims 
file in providing his opinion.  

In a June 2006 statement, Dr. Bonatus indicated that the 
Veteran was last seen in May 2006.  Dr. Bonatus reported that 
the Veteran had a history of injuries to his knees while in 
the Marine Corps and that he reported that his right knee 
injury was well documented and had been accepted by the VA.  
Dr. Bonatus remarked that the Veteran had identical symptoms 
in his left knee, which had not been considered service-
related.  Dr. Bonatus stated that the Veteran had no history 
of other injuries to either knee other than during his 
service in the Marine Corps.  Dr. Bonatus indicated that it 
would appear reasonable to believe the Veteran's history that 
while he had similar symptoms in the left knee (as he did in 
the right knee), he did not report them and that he was 
simply issued ibuprofen by a corpsman.  The Board notes that 
there is no indication that the Dr. Bonatus reviewed the 
Veteran's claims file in providing this opinion.  

An August 2009 statement from a private physician assistant 
indicated that he had reviewed the Veteran's current 
treatment records and it was his opinion that it was at least 
as likely as not or it was more likely than not that the 
Veteran's left knee condition was secondary/proximate to his 
service-connected right knee disability.  The physician 
assistant stated that he based his medical opinion on the 
bone edema of the knee.  The physician assistant also 
commented that it was more likely that the Veteran's right 
and left knee were service-connected.  The physician 
assistant noted that he strongly agreed with the history in 
the June 2006 letter from Dr. Bonatus.  The Board notes that 
there is no indication that the physician assistant reviewed 
the Veteran's claims file.  

The Board notes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claim for service connection 
for a left knee disability, to include as secondary to a 
service-connected right knee disability.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
left knee problems since August 2009.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
August 2009 should be obtained.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed left knee disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current left knee disabilities.  Based 
on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed left knee 
disabilities are etiologically related to 
the Veteran's period of service.  If not, 
the examiner should then opine as to 
whether the Veteran's service-connected 
right knee disability aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed left knee 
disabilities and, if so, the extent to 
which they were aggravated.  

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for a left knee disability to 
include as secondary to a service-
connected right knee disability.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


